UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2016 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-169805 mLight Tech, Inc. (Name registrant as specified in its charter) Florida 27-3436055 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3100 Airway Avenue, Suite 141
